DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority

Acknowledgment is made of applicant’s claim for foreign priority. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/13/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recite “at least one discharge port” and “at least one second discharge port” in lines 16 and 20 respectively; then in lines 24-25 recite ”wherein each of the at least one first discharge port is 
	Claims 2-4 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matsubara et al. (US 2013/0151057, hereinafter “Matsubara”).

Regarding claim 1, Matsubara discloses a cooling mechanism (60, [0066]) to be provided for a vehicle electric motor ([0066], see fig. 2) that includes: a rotor (50); a stator (52) disposed on an outer peripheral side of the rotor (50); and a stator coil (58) wound on the stator (52), 

wherein the cooling mechanism (60) comprises: a coolant oil passage (70, [0067]) provided between the rotor core (50) and the rotor shaft (48) and extending in the axial direction of the rotor shaft (48), the coolant oil passage (70) including a plurality of passage portions ([0067], see “FPP” and “SPP” in annotated fig. 2) arranged in a circumferential direction of the rotor core (50), the plurality of passage portions including at least one first passage portion (FPP, see annotated fig. 2) and at least one second passage portion (SPP, see annotated fig. 2); 
an oil supply passage (68) provided inside the rotor shaft (48) and held in communication (through “66”) with the coolant oil passage (70); 
at least one first discharge port (74A) which is held in communication with the at least one first passage portion (FPP) of the coolant oil passage (70) and which is provided in the first end plate (54A), such that the at least one first discharge port (74A) extends through the first end plate (54A) in the axial direction of the rotor shaft (48); and 
at least one second discharge port (74B) which is held in communication with the at least one second passage portion (SPP) of the coolant oil passage (70) and which is provided in the second end plate (54B), such that the at least one second discharge port (74B) extends through the second end plate (54B) in the axial direction of the rotor shaft (48), 
wherein each (as best understood, see 112 claim rejection) of the at least one first discharge port (74A) is located in a position that is different (see fig. 2) from a position of any one (as best understood, see 112 claim rejection) of the at least one second discharge port (74B) as seen in the axial direction of the rotor shaft (48).

    PNG
    media_image1.png
    598
    661
    media_image1.png
    Greyscale


Regarding claim 3, Matsubara discloses the cooling mechanism according to claim 1, wherein each of the plurality of passage portions of the coolant oil passage (70) is defined by a groove (“axial grooves”, [0067]) that is provided in an inner circumferential surface (see fig. 2) of the rotor core (50).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (US 2013/0151057) in view of Suzuura et al. (JP 2009232557, hereinafter “Suzuura”, English translation attached herein).

Regarding claim 3, Matsubara discloses the cooling mechanism according to claim 1, but does not specifically disclose that the at least one first discharge port consists of a plurality of first discharge ports, and the at least one second discharge port consists of a plurality of second discharge ports, wherein the plurality of first discharge ports and the plurality of second discharge ports are alternately arranged in the circumferential direction of the rotor core as seen in the axial direction of the rotor shaft, and are equi-angularly spaced apart from - 20 - each other in the circumferential direction as seen in the axial direction of the rotor shaft.

However, Suzuura teaches (see figs. 4A-4B, [0033-0037]) a plurality of first discharge ports (52), and a plurality of second discharge ports (62), wherein the plurality of first discharge ports (52) and the plurality of second discharge ports (62) are alternately arranged in the circumferential direction (see figs. 4A-4B) of the rotor core as seen in the axial direction of the rotor shaft (see axial top view shown in figs. 4A-4B), and are equi-angularly spaced apart from- 20 - each other (see figs. 4A-4B) in the circumferential direction as seen in the axial direction of the rotor shaft (see axial top view shown in figs. 4A-4B).

    PNG
    media_image2.png
    305
    523
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Matsubara’s cooling mechanism, the recited arrangement, in order to provide more evenly cooling to the rotor magnets and the rotor core in general, as taught by Suzuura ([0037]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (US 2013/0151057) in view of Sakakibara (JP 2013055775, English translation attached herein).

Regarding claim 4, Matsubara discloses the cooling mechanism according to claim 1, wherein each of the at least one first passage portion (FFP, see annotated fig. 2) of the coolant oil passage (70) is held in communication with a corresponding one of the at least one first discharge port (74A), and is located in substantially the same position as the corresponding one of the at least one first discharge port as seen in the axial direction of the rotor shaft, and wherein each of the at least one second passage portion of the coolant oil passage (70) is held in communication with a corresponding one of the at least one second discharge port (74B).

    PNG
    media_image1.png
    598
    661
    media_image1.png
    Greyscale

Matsubara does not disclose that the first passage portion is located in substantially the same position as the corresponding one first discharge port as seen in the axial direction of the rotor shaft and that the second passage portion is located in substantially the same position as the corresponding one second discharge port as seen in the axial direction of the rotor shaft.

However, Sakakibara teaches (see figs. 2 & 4, [0034-0038]) a first passage portion (40A, see annotated fig. 2) which is located in substantially the same position as the corresponding one first discharge port (50A) as seen in the axial direction of the rotor shaft (28, see figs. 2 & 4) and a second passage portion (40B) which is located in substantially the same position as the corresponding one second discharge port (50B) as seen in the axial direction of the rotor shaft (28, see figs. 2 & 4).

    PNG
    media_image3.png
    279
    687
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Matsubara’s cooling mechanism, the recited arrangement, in order to provide more efficient cooling of the rotor, as taught by Suzuura ([0038]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paul et al. (US 2019/0103778) discloses an electric machine comprising a cooling passage provided between the rotor core and the rotor shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application 

/ALEXANDER MORAZA/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834